Title: From George Washington to John Hancock, 22 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp 11 Miles in the Clove [N.Y.] July the 22d 1777.

We have been under great embarrasments respecting the intended Operations of Genl Howe, and still are, Notwithstanding the utmost pains to obtain intelligence of the same. At present it would appear, that he is going out to Sea. By Authentic information there are only Forty Ships at New York. The rest are gone elsewhere & have fallen down between the Narrows & the Hook. Between these Two places, the Number, from the most accurate observation was about One hundred & Twenty on Yesterday.
As I observed before, their destination is uncertain and unknown, But I have thought it my duty to inform Congress of these Facts, that they may give Orders to the militia to hold themselves in readiness to march on the shortest notice in case Philadelphia should be their Object. At the same time, I am to request, that they will have a sufficient number of proper Lookouts fixed at the Capes of Delaware, to whose accounts implicit confidence may be given, to make the earliest reports of the arrival of any Fleet, which Congress will transmit me by the

speediest conveyance. As the Enemy will probably make many Feints, and have it unhappily but too much in their power from their Shipping, I would advise, that the Look Outs should be cautioned to be extremely accurate in their Observations and reports, mentioning with as much precision as possible, the Number of Ships that may appear. Our situation is already critical and may be rendered still more so, by inaccurate and ill grounded intelligence.
From the advices received on Saturday of the movements of part of the Enemy’s Ships and the strong reasons there were to suppose Genl Howe would push up the North River to cooperate with Genl Burgoyne, I detached Lord Stirling with his Division to peeks Kill on Sunday Morning. they crossed the River that Evening and the next morning. This movement will prove unnecessary should his destination be to the Southward. I have also ordered Genl Nixons Brigade from peeks Kill to reinforce Genl Schuyler from his representations of the inadequacy of his force to oppose Genl Burgoyne and of the seeming backwardness of the people in that Quarter to afford him aid. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P.S. I think the Works at Billings port well worthy of attention and it expedient to effect their completion as soon as possible.

